Per Curiam,
On January 30, 1920, at 11 a. in., plaintiff, a boy of sixteen, was crossing, afoot, from the southwest to the northeast side of Ridge Avenue, at the intersection of that highway with the east side of Broad Street, using the regular crossing stones; before starting, he looked for approaching vehicles, and saw none that threatened his safety. Defendant’s truck,- which was being driven north on Broad Street, suddenly, without warning, turned into Ridge Avenue and struck plaintiff, when the latter was in plain view of the chauffeur and had not gone more than ten feet in his passage across the street.
The issues as to the alleged negligence of defendant and contributory negligence of plaintiff were all submitted to the jury and found in favor of the latter. Defendant has appealed, contending that it is entitled to judgment notwithstanding the verdict; with this conclusion, we cannot agree.
The judgment is affirmed.